Citation Nr: 0425163	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  01-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Degenerative Joint 
Disease (DJD) of the right shoulder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for DJD of the thoracic 
spine.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for DJD of both knees.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for DJD of both hands.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right leg 
disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.

7.  Entitlement to service connection for status post 
pacemaker implantation due to cold weather injury.

8.  Entitlement to service connection for chloracne, claimed 
as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 to August 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In April 2000, the RO denied the veteran's 
petition to reopen his previously denied claims for service 
connection for DJD of the right shoulder, thoracic spine, 
both knees and both hands, and for a right leg disorder and 
heart disorder.  In that same decision, the RO also denied 
service connection for status post pacemaker implantation due 
to cold weather injury.  Subsequently, in its May 2001 
statement of the case (SOC), the RO determined that new and 
material evidence had been received to reopen the previously 
denied claims, and denied them on the merits.  Separately, in 
a January 2002 rating decision, the RO denied service 
connection for chloracne, claimed as the result of exposure 
to herbicides.

As explained in more detail below, the Board will address 
whether new and material evidence has been received to reopen 
the claims that were previously denied.  The Board will also 
address the claim for service connection for status post 
pacemaker implantation.

However, unfortunately, the claim for service connection for 
chloracne must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part concerning 
this claim.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of the claims decided herein.

2.  In July 1996, the RO denied the veteran's claim for 
service connection for a heart disorder.  Although notified 
of that decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal this claim.

3.  In June 1997, the Board denied the veteran's claims for 
service connection for DJD of the right shoulder, thoracic 
spine, both knees and both hands, and for a right leg 
disorder.

4.  Although the veteran's representative indicated in a 
September 1997 letter that he would appeal the Board's June 
1997 decision to United States Court of Appeals for Veterans 
Claims (Court), there is no indication that an appeal 
actually was pursued, and the Board's decision is therefore 
final and binding on the veteran based on the evidence then 
of record.



5.  The evidence received since the July 1996 RO decision and 
June 1997 Board decision, while not previously of record, is 
nonetheless cumulative and redundant of the evidence that was 
on file when those decisions were issued because this 
additional evidence relates only to the veteran's current 
disorders, which were already found to have been established 
in the prior RO and Board decisions, and not to the alleged 
nexus between these current disorders and his military 
service.

6.  The competent medical evidence of record indicates there 
is no nexus between the veteran's pacemaker implantation and 
the frostbite he suffered while in service.


CONCLUSIONS OF LAW

1.  The RO's July 1996 decision denying service connection 
for a heart disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2003).

2.  The Board's June 1997 decision denying service connection 
for DJD of the right shoulder, thoracic spine, both knees and 
both hands, and for a right leg disorder, also is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 
20.1105 (2003).

3.  The evidence received since the RO's July 1996 decision 
and the Board's June 1997 decision is not material and, 
therefore, is insufficient to reopen the claims for service 
connection for DJD of the right shoulder, thoracic spine, 
both knees and both hands, and for a right leg disorder and a 
heart disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2000).

4.  The carotid sinus hypersensitivity and related heart 
problems that resulted in implantation of a pacemaker were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his June 1999 petition to reopen.  But the VCAA 
applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the RO had yet to issue its 
May 2001 SOC or July 2002 or July 2003 supplemental SOCs 
(SSOCs).  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 
(VA had authority to, and did, provide that VCAA requirements 
apply to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).  The notification provision of the VCAA, 
38 U.S.C.A. § 5103(a) (West 2002), applies to petitions to 
reopen as well as to original claims.  Id. at 117.

In Pelegrini II, the Court revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's April 2000 rating decision 
took place prior to enactment of the VCAA and, therefore, 
prior to any VCAA notification.  But according to Pelegrini 
II, as interpreted by GC, the fact that the RO did not 
provide VCAA notification in these circumstances (nor could 
it have, as the VCAA had not yet been enacted) was not error.  
Although the RO did not provide VCAA notification prior to 
its rating decision, it did so in its February 2001 letter to 
the veteran.  VA thus complied with the VCAA notification 
timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a rating decision, SOC, or SSOC as long as the 
document meets the four content requirements listed above.  
Id. at 3.

These requirements were met in this case.  The RO's February 
2001 letter explained the application of the VCAA's new 
notice and development requirements to the veteran's petition 
to reopen.  It also explained that VA was required to make 
reasonable efforts to help the veteran obtain relevant 
records and notify him when such efforts were unsuccessful.  
The letter also listed the evidence that had already been 
received and where it had been received from, and told the 
veteran to submit any new and material evidence that he 
wanted considered.  Specifically, the RO told the veteran 
that the best evidence would be statements from doctors who 
treated him for his claimed conditions, including dates of 
examinations or treatment, findings, and diagnoses, and 
instructed him on filling out the VA Form 21-4142 authorizing 
the release of such information.  The RO also told the 
veteran that he could submit statements of other individuals 
who knew of his condition, with information regarding their 
observations.

Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Charles and Quartuccio and indicated to the veteran that he 
should provide any new and material evidence in his 
possession pertaining to his claims.

In addition, the veteran's service medical records (SMRs) are 
on file, and private and VA treatment records have been 
obtained and associated with the claims file as well.  There 
is no indication that other private or Federal records exist 
that should be requested, or that any pertinent evidence was 
not received.  The RO thus complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


The Petition to Reopen Multiple Claims

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  In this case, 
the veteran filed his petition to reopen in May 1999 - prior 
to this date - so the former definition of new and material 
evidence at 38 C.F.R. § 3.156(a) applies.  According to the 
old definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

In this case, the Board denied the veteran's claims for 
service connection for DJD of the right shoulder, the 
thoracic spine, both knees and both hands, and for a right 
leg disorder and notified him of this decision in June 1997.  
Although the veteran's representative indicated in a 
September 1997 letter that he would appeal this decision to 
the Court, there are no additional documents in the claims 
file concerning this proposed appeal.  The Board's June 1997 
is therefore final and binding on the veteran as to the 
claims denied therein, based on the evidence then of record.  
To reopen these claims, he must present evidence that is both 
new and material.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1104, 20.1105 (2003).  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  As 
to the claim for service connection for heart disorder, it 
was denied by the RO July 1996.  The veteran was notified of 
that decision and did not appeal.  The unappealed July 1996 
decision thus became final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2003).  As 
with the other claims discussed above, the veteran must 
present new and material evidence in order to reopen the 
claim for service connection for a heart disorder.

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993); see also 
Fossie v. West, 12 Vet. App. 1 (1998).

In this case, the RO initially denied the veteran's petition 
to reopen all of the above claims in its April 2000 rating 
decision, on the ground that he had failed to present new and 
material evidence.  After explaining the meaning of new and 
material evidence, the RO found that the evidence presented 
was not material because it essentially duplicated previous 
evidence of record, and was merely cumulative or redundant.  
However, in its May 2001 SOC, the RO found that the medical 
evidence received was in fact new and material, in that it 
showed current medical treatment for the disorders for which 
service connection was claimed.  The RO denied the claims on 
their merits, nevertheless, because there still was no link 
between any of the current disorders and military service.

Although the RO, in both its April 2000 rating decision and 
May 2001 SOC, initially made a determination as to whether 
new and material evidence had been received to reopen the 
claims, the Board also must make this threshold preliminary 
determination because this affects the Board's jurisdiction 
to reach the underlying claims and adjudicate the merits of 
them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Thus, the issues on appeal are 
whether new and material evidence has been received to reopen 
these claims.

If the Board finds that no such evidence has been submitted, 
then the analysis must end, and the RO's determination in 
this regard becomes irrelevant.  This is because further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  See Barnett, 83 F.3d at 
1383-1384.  As the Board may find no new and material 
evidence even where the RO found that there was such 
evidence, reopened the veteran's claim, and adjudicated it on 
its merits, without violating due process, any finding on the 
merits entered when new and material evidence has not been 
received "is a legal nullity." See Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F. 3d 1366, 1369 
(Fed. Cir. 2001) (The statutes make clear that the Board has 
a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Moreover, a decision in this case to find that no new and 
material evidence has been received would not otherwise 
deprive this veteran of due process, because he was told that 
he had to submit new and material evidence in order to 
prevail on his petition to reopen, and was informed of the 
correct definition of this term in the RO's April 2000 rating 
decision.  Cf. VAOPGCPREC 7-2004 at 3 (interpreting Pelegrini 
as allowing VCAA notification requirements to be satisfied by 
language in, inter alia, a rating decision).  Id. at 3.

In the present case, the Board finds that no new and material 
evidence has been received to reopen the veteran's claims for 
service connection for DJD of the right shoulder, thoracic 
spine, both knees, both hands, a right leg disorder and a 
heart disorder.  Here, the Board's June 1997 denial of the 
multiple DJD claims and the right leg disorder claim 
acknowledged that the veteran had presented evidence of these 
disorders, but found that there was no competent medical 
evidence linking these disorders to military service.  
Similarly, the RO's July 1996 denial of the claim for service 
connection for a heart disorder was based on an absence of a 
nexus between this disorder and military service.  All of the 
evidence received since that time relates to the nature of 
the veteran's present disorders, and none of these records 
indicate or even discuss the relationship of these disorders 
to his military service.

For example, the treatment reports from the Roanoke Clinic 
dated in May 1999, received by the RO in March 2001, note the 
veteran's pacemaker, indicate that he has cardiac syncope, 
and note that he suffers from "real bad arthritis," but do 
not discuss whether these disorders are related to anything 
that occurred during his military service.  In addition, the 
VA outpatient treatment (VAOPT) records include various 
diagnoses of arthritis, but likewise do not discuss the 
etiology of the arthritis or its possible connection to the 
veteran's military service.

Evidence indicating that the veteran has multiple DJD and 
right leg and heart disorders was before the Board in June 
1997 and before the RO in July 1996.  The new evidence merely 
reiterates the existence of these disorders and adds nothing 
to the possible nexus between these current disorders and his 
military service.  There is nothing in any of these new 
records relating to his military service, which already had 
been reviewed in the prior Board and RO decisions for 
possible symptoms relating to the current disorders, such as 
in-service swelling of the right leg, with no subsequent 
complaints or treatment, an X-ray of his left wrist after a 
box fell on it, and an abrasion of the right hand.

In sum, the evidence received as to the claims for service 
connection for DJD of the right shoulder, thoracic spine, 
both knees and both hand, and for a right leg disorder since 
the Board's June 1997 denial, and the evidence received as to 
the claim for service connection for a heart disorder since 
the RO's June 1996 denial, while not previously submitted to 
agency decisionmakers and thus new, is nonetheless cumulative 
and redundant and, therefore, not material.  And since, for 
these reasons, the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit of the doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  See also 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003).


Entitlement to Service Connection for Status Post Pacemaker 
Implantation 
due to Cold Weather Injury

A September 1996 VA Hospital Discharge Summary indicates that 
the veteran was admitted with carotid sinus hypersensitivity 
of cardio-inhibitory type, and that he was discharged several 
days later, after a permanent pacemaker implantation.

An August 2002 VA cold injury examination noted the veteran's 
statements that he had suffered frostbite of his feet due to 
cold exposure while in Korea.  The diagnosis was of cold 
injury to both feet with peripheral neuropathy and peripheral 
vascular disease.  The VA examiner opined that the veteran 
did suffer from frostbite during the time he was in Korea.

In response to the RO's request for an additional opinion, 
the VA examiner prepared a September 2003 memorandum.  In the 
memorandum, the examiner explained the reasons for his 
conclusion as to the source of the veteran's frostbite.  He 
also stated:  "[I]t is my opinion that there is no 
connection between the frostbite or cold injury of his feet 
relative to his heart condition."

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.  Furthermore, with chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The evidence reflects that the veteran's carotid sinus 
hypersensitivity and related heart problems resulted in 
implantation of a pacemaker, and the VA examiner indicated in 
August 2002 that the veteran sustained frostbite to his feet 
during service.  However, there is no evidence of a nexus 
between the pacemaker implantation and the in-service 
frostbite injury, and the only medical opinion addressing 
this question specifically ruled out any connection between 
the two.  The VA examiner's September 2003 opinion was based 
on a physical examination of the veteran and a review of his 
medical history, and the examiner explained the underlying 
reasons and bases for his decision.  There is thus no reason 
for the Board to reject his conclusion as to the lack of any 
connection between the frostbite and pacemaker implantation.  
See Miller v. West, 11 Vet. App. 345, 348 (1998); 
Black v. Brown, 5 Vet. App. 177, 180 (1995); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Moreover, to the extent the 
veteran, himself, claimed such a connection between the two 
in his May 1999 Statement in Support of Claim (VA Form 21-
4138) (received in June 1999 and treated as a claim), he is 
not competent to testify as to this issue, as it concerns a 
question of etiology requiring medical expertise.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  In addition, his SMRs do 
not show the presence of frostbite, and certainly do not 
suggest a finding of chronicity, and the post-service medical 
records do not show continuity of symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).

Consequently, as the preponderance of the evidence is against 
the veteran's claim for service connection for status post 
pacemaker implantation due to cold weather injury, 
the benefit-of-the-doubt doctrine does not apply, and this 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The petition to reopen the claim for service connection for 
DJD of the right shoulder is denied.

The petition to reopen the claim for service connection for 
DJD of the thoracic spine is denied.

The petition to reopen the claim for service connection for 
DJD of both knees is denied.

The petition to reopen the claim for service connection for 
DJD of both hands is denied.

The petition to reopen the claim for service connection for 
the right leg disorder is denied.

The petition to reopen the claim for service connection for a 
heart disorder is denied.

The claim for service connection for status post pacemaker 
implantation due to cold weather injury is denied.


REMAND

In his appeal from the denial of his claim for service 
connection for chloracne, the veteran's June 2003 Substantive 
Appeal (VA Form 9) and attached Appeal Hearing Options Form 
requested a videoconference hearing at the RO.  
This proceeding would be before a Veterans Law Judge (VLJ) of 
the Board sitting in Washington, D.C.  The June 2004 Decision 
Review Officer (DRO) Certification of Appeal (VA Form 8) and 
Appeal Certification Worksheet erroneously indicate that no 
hearing was requested.  There is no written indication or 
other statement in the claims file that a videoconference (or 
any other) hearing ever was held or that the veteran waived 
his right to this type of hearing after requesting it.  So he 
still has a right to a videoconference hearing before a VLJ 
of the Board, and one must be scheduled before deciding this 
claim.  38 C.F.R. §§ 20.700, 20.704 (2003).



Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for a 
videoconference hearing before a VLJ of 
the Board, on the issue of service 
connection for chloracne, as soon as 
possible.  Notify the veteran of the 
date, time and location of his hearing, 
and put a copy of this letter in his 
claims file.  If, for whatever reason, he 
decides that he no longer wants this type 
of hearing (or any other type of hearing 
before the Board), then he should 
indicate this in writing and it, too, 
should be documented in his claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



